Exhibit 10.1

AMENDED AND RESTATED CARESTOCK

EMPLOYEE STOCK PURCHASE PLAN

This Amended and Restated CareStock Employee Stock Purchase Plan (the “Plan”)
shall be effective as of July 1, 2006. This Plan replaces in entirety: (i) the
MedPartners, Inc. Employee Stock Purchase Plan effective as of January 1, 1997;
(ii) the Amended and Restated MedPartners, Inc. Employee Stock Purchase Plan
effective as of January 1, 1998; (iii) the Second Amended and Restated
MedPartners, Inc. Employee Stock Purchase Plan effective as of July 1, 1998; and
(iii) the Third Amended and Restated MedPartners, Inc. Employee Stock Purchase
Plan effective as of November 11, 1998, as amended.

ARTICLE I

PURPOSE

1.1 PURPOSE. This Amended and Restated CareStock Employee Stock Purchase Plan
has been established to provide eligible employees of Caremark Rx, Inc. (the
“Company”) and its subsidiaries an opportunity to purchase shares of the
Company’s Common Stock, par value $.001 per share (the “Common Stock”), on a
more advantageous basis than would otherwise be available, thereby increasing
their interest in the Company. It is the intention of the Company that the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”). The provisions of the Plan shall
be construed in a manner consistent with the requirements of that section of the
Code.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
meanings:

2.1 “ADMINISTRATION AGENT” shall mean the third-party administration firm
selected by the Committee to provide the administrative services with respect to
the Plan as set forth herein.

2.2 “BENEFICIAL OWNER” or “BENEFICIAL OWNERSHIP” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.3 “BOARD” or “BOARD OF DIRECTORS” shall mean the Board of Directors of the
Company.

2.4 “CHANGE IN CONTROL” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:

(a) The acquisition by any Person of Beneficial Ownership of 20% or more of
either (i) the then outstanding shares of Common Stock of the Company, or
(ii) the combined voting power of the outstanding voting securities of the
Company entitled to vote generally in the selection of Directors; provided,
however, that for purposes of this subsection, the following transactions shall
not constitute a Change of Control: (A) any acquisition directly from the
Company through a public offering of shares of Common Stock of the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company- or any
corporation controlled by the Company, or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) below;



--------------------------------------------------------------------------------

(b) The cessation, for any reason, of the individuals who constitute the
Company’s Board of Directors as of the date hereof (“Incumbent Board”) to
constitute at least a majority of the Company’s Board of Directors; provided,
however, that any individual becoming a Director following the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs because of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Company’s Board of Directors;

(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Business Combination”) unless, following such Business Combination, (i) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding shares of Common Stock of the Company
and the outstanding voting securities of the Company immediately before such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the Company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately before such Business Combination of the outstanding shares of Common
Stock and the outstanding voting securities of the Company, as the case may be;
(ii) no party (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
before the Business Combination; and (iii) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company’s Board of
Directors, providing for such Business Combination; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2.5 “COMMITTEE” means the Board of Directors or such other committee appointed
by the Board to administer the Plan.

2.6 “COMMON STOCK” shall mean the Company’s Common Stock, par value $.001 per
share.

2.7 The “COMPANY” shall mean Caremark Rx, Inc., a Delaware corporation, or its
successors.

2.8 “CONTRIBUTION ACCOUNT” shall mean an account established on behalf of a
Participating Employee to which the Participating Employee’s contributions made
pursuant to Article V of this Plan shall be credited.

2.9 A Participating Employee’s “CONTRIBUTION RATE” shall be the amount selected
by the Participating Employee to be contributed by payroll deduction to his or
her Contribution Account, as outlined in Section 5.5.

2.10 “DIRECTOR” means any individual who is a member of the Board of Directors
of the Company.



--------------------------------------------------------------------------------

2.11 The “EFFECTIVE DATE” of this Plan shall be July 1, 2006. The “EFFECTIVE
DATE” of a particular Employee’s enrollment in the Plan is the first Pay Period
that is most administratively practicable following an Employee’s timely
election to participate in the Plan made in accordance with the provisions of
Article V of this Plan.

2.12 “EMPLOYEE” shall mean any person who is employed by the Company or a
subsidiary of the Company.

2.13 “EMPLOYEE PLAN PERIOD” shall mean each Pay Period of a Participating
Employee’s enrollment in the Plan.

2.14 “EMPLOYMENT COMMENCEMENT DATE” shall mean the first day in which an
Employee performs services for the Company for which he or she is entitled to
payment.

2.15 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.16 The “ISSUE PRICE” of the shares of Common Stock issued under the Plan shall
be equal to 85% of the Market Price on the Purchase Date.

2.17 “MARKET PRICE” shall mean the closing sale price of a share of Common Stock
for the day upon which the Market Price is to be determined as reported on the
National Association of Securities Dealers’ New York Stock Exchange Composite
Reporting Tape (or, if the Common Stock is not traded on the New York Stock
Exchange, the closing sale price on the exchange on which it is traded or as
reported by an applicable automated quotation system) (the “Composite Tape”).
Notwithstanding the foregoing, if the Common Stock is no longer reported on the
Composite Tape, the Market Price of the Company’s Common Stock as of a
particular date shall be determined using such method as shall be determined by
the Committee.

2.18 “PARTICIPATING EMPLOYEE” shall mean any eligible Employee opting to
participate in the Plan meeting the eligibility criteria of Section V.

2.19 “PAY PERIOD” shall mean the ordinary Pay Period for the Employee as
established by the Company’s Payroll Department. At the Effective Date, the
Company’s Pay Periods for all employees are biweekly periods ending on Fridays.
Salaried employees are paid on a current basis with the paycheck date of Friday
at the end of the two week Pay Period. Hourly employees are paid one week in
arrears with a Friday paycheck date one week following the last Friday of the
Pay Period.

2.20 “PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.21 “PLAN” shall mean the CareStock Employee Stock Purchase Plan, as
constituted herein, and as hereafter amended.

2.22 “PURCHASE DATE” shall mean the New York Stock Exchange’s (“NYSE”) last
trading date during an Employee Plan Period. Notwithstanding the foregoing,
“Purchase Date” shall also mean: (i) with respect to all Participating
Employees, the NYSE’s last trading date coinciding with or occurring immediately
before (A) a Change in Control of the Company, or (B) the effective date of the
termination of the Plan; (ii) with respect to Participating Employees who are
employed by any business unit, division or company, the operation of which is
ceased (“Cessation of Business”), the NYSE’s last trading date coinciding or
occurring immediately before the Cessation of Business as reasonably designated
by the Committee; and (iii) with respect to Participating Employees who are
employed by any direct or indirect subsidiary of the Company, business unit,
division or company, which is sold, transferred or disposed of



--------------------------------------------------------------------------------

(“Sale of Business”), the NYSE’s last trading date coinciding with or occurring
immediately before the effective closing date of the Sale of Business.

ARTICLE III

ADMINISTRATION

3.1 COMMITTEE’S ADMINISTRATION OF AND AUTHORITY AND RESPONSIBILITIES WITH
RESPECT TO THE PLAN. The Plan shall be administered by the Committee, although
the Company’s Employee Benefits Department and the Administration Agent will
operate the Plan on a day-to-day basis and manage the brokerage accounts set up
on Participating Employees’ behalf following purchases of Common Stock under the
Plan. The Committee shall have full power and authority to administer the Plan,
to interpret and construe any provision of the Plan finally and conclusively
with respect to all persons having any interest thereunder, to adopt rules and
regulations not inconsistent with the Plan for carrying out the Plan, providing
for matters not specifically covered thereby, and to alter, amend or revoke any
rules or regulations so adopted; provided, however, that the Administration
Agent shall have the responsibilities with respect to the Plan set forth herein.
No member of the Committee shall be liable to the Company, any stockholder, any
employee of the Company or its subsidiaries or any participant in the Plan for
any action or determination in good faith with respect to the Plan.

3.2 ADMINISTRATION AGENT. The Committee will select and designate a third-party
administration firm to provide the administrative and brokerage services,
respectively, with respect to the Plan as set forth herein. The Committee may
from time to time replace and redesignate the Administration Agent.

ARTICLE IV

SHARES SUBJECT TO PLAN

4.1 SHARES SUBJECT TO PLAN. The Company hereby reserves 5,000,000 shares of
Common Stock for issuance under the Plan less the amount of shares previously
issued under any predecessor plans. These shares shall be authorized and
unissued shares. To the extent provided by resolution of the Board, such shares
may be uncertificated.

4.2 ADJUSTMENTS TO SHARES RESERVED. In the event of any merger, consolidation,
reorganization, recapitalization, spin-off, stock dividend, stock split, reverse
stock split, exchange or other distribution with respect to shares of Common
Stock or other change in the corporate structure or capitalization affecting the
Common Stock, the type and number of shares of stock which are or may be subject
to the Plan or contributed amounts under the Plan shall be equitably adjusted by
the Committee, in its sole discretion, to preserve the value of benefits under
the Plan.

ARTICLE V

ELIGIBILITY AND ENROLLMENT

5.1 INITIAL ELIGIBILITY. Subject to the limitations set forth below, every
Employee of the Company and its subsidiaries is eligible to participate in the
Plan upon his or her Employment Commencement Date, or anytime thereafter,
provided he or she has completed the requisite requirements for enrollment as
set forth in Section 5.3 of the Plan.

5.2 LIMITATIONS ON PARTICIPATION. Notwithstanding any provisions of the Plan to
the contrary, no Employee shall be entitled to participate, select a
Contribution Rate, contribute amounts to his or her Contribution Account or
otherwise purchase Common Stock under the Plan (or any other employee stock
purchase plan of the Company and its subsidiaries, if any) to the extent:



--------------------------------------------------------------------------------

(a) that such participation, contribution or purchase, as the case may be, is at
a rate that exceeds $25,000 in fair market value of the Common Stock in any
calendar year (as determined under Section 423 of the Code); or

(b) that, giving effect to such participation, contribution or purchase, as the
case may be, such Employee would own or beneficially own Common Stock possessing
five percent or more of the total combined voting power or value of all classes
of stock of the Company.

5.3 ENROLLMENT. The Company or the Administration Agent shall furnish
information relating to the Plan and Plan enrollment to each Employee upon such
Employee’s Employment Commencement Date, or with respect to current Employees
who are not participants in the Plan, upon their request. If the Employee elects
to participate in the Plan (and thus becomes a Participating Employee), he or
she shall enroll according to the enrollment procedures set forth in the
information provided by the Company or the Administration Agent. Upon
enrollment, the Company or the Administration Agent will provide a confirmation
statement to the Participating Employee as soon as administratively practicable.
If an eligible Employee does not elect to participate in the Plan immediately
following his or her Employment Commencement Date, such Employee may nonetheless
elect to participate at a later date commencing with the most administratively
practicable subsequent payroll period after all enrollment procedures have been
satisfied.

5.4 EFFECTS OF ENROLLMENT. Except as set forth elsewhere in this Plan,
enrollment in the Plan is for the Employee Plan Period commencing on an
Employee’s Effective Date. Except as set forth elsewhere in this Plan, amounts
contributed by the Participating Employee will be applied to the purchase of
shares of Common Stock in accordance with the provisions of Article VII at the
end of such Employee Plan Period. Enrollment continues, and is automatically
renewed at the end of an Employee Plan Period for an additional Employee Plan
Period, unless and until payroll deductions and Plan participation have been
specifically discontinued in accordance with the provisions of Article VI.

5.5 PARTICIPATING EMPLOYEE’S CONTRIBUTION RATE. In order to participate in the
Plan, an Employee must elect to participate in accordance with Section 5.3 and
must authorize the Company or its subsidiary, as applicable, to deduct from
payroll on behalf of such Participating Employee a specified amount per Pay
Period. Such amount may not be less than $5.00 nor more than $817.00 per pay
period; provided, however, that such minimum and maximum amounts may be adjusted
by the Company at any time and from time to time for the sake of administrative
convenience and/or to ensure continued compliance with the provisions of
Section 423 of the Code.

ARTICLE VI

DEDUCTIONS, MODIFICATIONS & PLAN WITHDRAWAL

6.1 DEDUCTIONS. Payroll deductions at the Participating Employee’s Contribution
Rate shall begin on the first Pay Period Date following the Effective Date of
such Participating Employee’s enrollment in the Plan. The Participating
Employee’s contributions shall be allocated to and deemed a part of the
Participating Employee’s Contribution Account. Participating Employee
contributions will not be permitted to begin at any time other than the first
Pay Period Date in any Employee Plan Period. No interest shall accrue or be paid
on any amounts withheld under the Plan.

6.2 MODIFICATIONS IN CONTRIBUTION RATE. The Participating Employee’s
Contribution Rate, once established, shall remain in effect for all of the
Employee Plan Period and subsequent Employee Plan Periods unless increased or
decreased by the Participating Employee in the manner specified by the Company
or the Administration Agent.

6.3 SUSPENDING CONTRIBUTIONS. At any time during an Employee Plan Period, a
Participating Employee may notify the Company or the Administration Agent that
he or she wishes to suspend his or her contributions for the current Employee
Plan Period or for a period of time extending beyond the current



--------------------------------------------------------------------------------

Employee Plan Period. This notice shall be communicated in the manner specified
by the Company or the Administration Agent. A Participating Employee who
suspends contributions will have the already-contributed balance in his or her
Contribution Account applied to purchases of Common Stock on the Purchase Date
of the Employee Plan Period in which such suspension is effective. A
Participating Employee who has suspended contributions under the Plan may resume
contributions in the Employee Plan Period immediately following the Employee
Plan Period in which contributions were suspended, or in any subsequent Employee
Plan Period thereafter, provided that the Employee gives notice of the
re-enrollment in the manner specified by the Company or Administration Agent.

ARTICLE VII

PURCHASE OF COMMON STOCK

7.1 PURCHASES. On each Purchase Date, the funds in a Participating Employee’s
Contribution Account shall be used to purchase the maximum number of shares of
Common Stock determined by dividing the Issue Price into the balance in such
Contribution Account (subject to the limitations set forth in Section 7.2).

7.2 OVER-ALLOTMENTS. If the total number of shares to be purchased by all
Participating Employees on a Purchase Date exceeds the number of shares
authorized under Article IV of the Plan, a pro-rata allocation of the available
shares will be made among all Participating Employees based on the amount of the
balances in their respective Contribution Accounts through the Purchase Date.

7.3 ISSUED SHARES. A Participating Employee’s shares of Common Stock will be
deposited in a brokerage account, as soon as administratively feasible, opened
on behalf of the Participating Employee with the Administration Agent. All fees
and commissions associated with the operation of such brokerage account shall be
the responsibility of the Participating Employee.

ARTICLE VIII

CHANGES IN STATUS AFFECTING ELIGIBILITY

8.1 TERMINATION OF EMPLOYMENT. Effective upon the termination of the
Participating Employee’s employment for any reason, including without limitation
death, permanent disability, or retirement, such person’s participation in the
Plan shall be deemed permanently suspended, and the Company shall purchase
shares of Common Stock with any authorized payroll deductions that are credited
to his or her Contribution Account as of the Purchase Date for the Pay Period
that the termination of employment is effective. Notwithstanding the foregoing,
with respect to the following described Participating Employees, upon the
termination of employment of a Participating Employee arising in connection with
(i) the Cessation of Business of any business unit, division or company
employing such Participating Employee, such Participating Employee shall be
allowed to continue participating in the Plan up to such Cessation of Business
and (ii) the Sale of Business of any direct or indirect subsidiary of the
Company, business unit, division or company, employing such Participating
Employee, such person’s authorized payroll deductions credited to his or her
Contribution Account through the closing date of the Sale of Business shall be
used to purchase shares pursuant to the terms of the Plan.

8.2 TEMPORARY ABSENCE. If a Participating Employee temporarily leaves the employ
of the Company or its subsidiaries by reason of leave of absence, the
Participating Employee may continue to participate in the Plan as long as such
Participating Employee continues to make contributions through payroll
deductions. If a Participating Employee is on unpaid leave, he or she will not
be able to continue participating in the Plan. However, unless such
Participating Employee withdraws from the Plan, Common Stock will be purchased
on such person’s behalf at the end of the Employee Plan Period with any amounts
deducted from such Participating Employee’s paycheck during that Employee Plan
Period.



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1 TERM OF PLAN. The Plan shall remain in effect until all of the shares of
Common Stock reserved for issuance hereunder have been issued and balances
maintained in the Participating Employee Contribution Accounts have been
distributed, unless earlier terminated by the Board.

9.2 AMENDMENT OR TERMINATION BY COMMITTEE. The Committee may at any time or from
time to time amend the Plan in any respect. The Committee may terminate the Plan
at any time. If the Plan is terminated, unless otherwise specified, the date of
termination shall be treated as a Purchase Date. All funds in Participating
Employee Contribution Accounts as of the termination date which are not applied
toward purchases of shares of Common Stock shall be refunded to the
Participating Employees as soon as administratively feasible.

9.3 TRANSFERABILITY. Neither the right of an Employee to purchase shares of
Common Stock hereunder, nor such Participating Employee’s Contribution Account
balance, may be transferred, pledged or assigned by the Employee (except, in the
event of the Employee’s death, by will or the laws of descent and distribution).
Any such attempted transfer, pledge, assignment or other disposition shall be
treated as an election of the Participating Employee to withdraw his or her
participation in the Plan.

9.4 COMPLIANCE WITH SECURITIES LAWS. Notwithstanding any other provision of the
Plan, the Company shall have no obligation to issue any shares of Common Stock
under the Plan unless such issuance would comply with all applicable laws,
including Federal and state securities laws, and the applicable regulations or
requirements of any securities exchanges or similar entities.

9.5 INVESTMENT INTENT. Prior to the issuance of any shares of Common Stock under
the Plan, the Company may require a written statement that the recipient is
acquiring the shares for investment and not for the purpose or with the
intention of distributing the shares and will not dispose of them in violation
of the registration requirements of the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

9.6 COMPLIANCE WITH SECTION 16(b). With respect to any person who is subject to
Section 16(a) of the Securities Exchange Act of 1934, as amended, the Committee
may, at any time, add such conditions and limitations respecting eligibility or
participation under the Plan as it deems necessary or desirable to comply with
the requirements of Rule 16b-3 thereunder; provided, however, that any rights or
privileges that are extended to such persons shall be extended uniformly to all
eligible employees.

9.7 WITHHOLDING TAXES. Amounts withheld, shares issued and payments made
pursuant to the Plan may be subject to withholding taxes, and the Company and
its subsidiaries shall have the right to withhold from any payment or
distribution of shares or to collect as a condition of any payment or
distribution under the Plan, as applicable, any taxes required by law to be
withheld.

9.8 NO CONTINUED EMPLOYMENT. The Plan does not constitute a contract of
employment or continued service, and participation in the Plan will not give any
Employee the right to be retained in the employ of the Company or any right or
claim to any benefit under the Plan unless such right or claim has specifically
accrued under the terms of the Plan.

9.9 TREATMENT AS STOCKHOLDER. Any contribution made by a Participating Employee
under the Plan shall not create any rights in such Participating Employee as a
stockholder of the Company until shares of Common Stock are registered in the
name of such person.



--------------------------------------------------------------------------------

9.10 VOTING OF ISSUED SHARES. The Administration Agent will vote the Common
Stock held in brokerage accounts on behalf of Participating Employees in
accordance with instructions received from such Participating Employees. The
Administration Agent will transmit to Participating Employees all proxy material
and other reports furnished by the Company to its stockholders.

9.11 GOVERNING LAW. The law of the State of Delaware will govern all matters
relating to this Plan except to the extent it is superseded by the laws of the
United States.